[Cite as State v. Hammock, 2022-Ohio-3570.]



                         IN THE COURT OF APPEALS
                     FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




 STATE OF OHIO,                               :   APPEAL NO. C-210518
                                                             C-210620
         Plaintiff-Appellee,                  :   TRIAL NO. C-20CRB-12575

                                              :
   VS.                                              O P I N I O N.
                                              :

 ELENA HAMMOCK,                               :

      Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: October 7, 2022

Keith D. Moore, City of Norwood Law Director and Timothy A. Garry, Jr., Assistant
Law Director for Plaintiff-Appellee,

William F. Oswall Jr., for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}   With a hodgepodge of furniture pieces and a mishmash of trash and

debris strewn across her yard (a collection that only grew despite efforts to convince

her to clean up the premises), the trial court convicted defendant-appellant Elena

Hammock for the accumulation or dumping of garbage in one’s yard in violation of a

City of Norwood Codified Ordinance. On appeal, Ms. Hammock challenges the

constitutionality of the ordinance, faults the absence of a mens rea instruction in the

trial court’s jury instructions, and alleges ineffective assistance of counsel. As we sort

through these claims, we find (among other things) problems based on preservation

of these points at trial, and we accordingly overrule her assignments of error and

affirm the judgment of the trial court.

                                            I.

       {¶2}   In October 2019, Dale Marshall, the Health Inspector for the Norwood

City Health Department, visited Ms. Hammock’s home to post a notice to vacate the

property due to a lack of running water. Based on a long history of confrontations

between Ms. Hammock, her neighbors, and the city of Norwood, Mr. Marshall asked

three police officers to accompany him. While there, Mr. Marshall noticed junk and

debris overtaking Ms. Hammock’s yard, prompting him to issue an order directing her

to clean the property up within 15 days. Ms. Hammock later requested an additional

60 days to clear the property, which the city granted. Some eight months later,

however, the property sat more or less in the same state.

       {¶3}   In July 2020, the city of Norwood accordingly filed a complaint against

Ms. Hammock in the Hamilton County Municipal Court. The complaint alleged that

Ms. Hammock “knowingly failed to remove all scrap items, litter, trash, junk, debris,


                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS



garbage and other unsightly and/or unsanitary items from her property,” and that she

continues to “trash the exterior of her property.” The ordinance at issue reads:

       No person shall place, leave, dump, or permit to accumulate any

       garbage, rubbish, trash, debris, junk or other materials in any building,

       or on any premises, improved or vacant, or on any open lot or valley in

       the city, so that the same shall afford food or harborage for rats or shall

       constitute an unsightly appearance with regard to the character of the

       neighborhood.

Norwood Codified Ordinance 1747.14.

       {¶4}   Ms. Hammock pro se filed an answer/motion to dismiss (a public

defender would later represent her), mainly insisting that she could not clean the

property because of the ongoing harassment from her neighbors (these parties have

apparently been warring with each other for nearly a decade) and because her van

broke down. She also filed a number of requests for discovery and interrogatories that

have nothing to do with this case, attempting to secure body camera footage and other

evidence depicting her alleged assault by the Norwood police when she called them to

intervene in previous neighbor disputes. At its core, she seems to believe that the city

is colluding with the police and her neighbors to force her out of her home.

       {¶5}   At trial, Mr. Marshall and Sean Kenan, one of the neighbors allegedly

giving Ms. Hammock trouble, testified for the state. Mr. Marshall testified that he took

the pictures of Ms. Hammock’s yard, and the city tendered these photos into evidence.

One can scarcely see the ground in the photos due to the piles of wooden pallets,

seemingly infinite boxes, containers, furniture and appliance pieces, and an

abundance of what could only be considered debris and trash.

                                           3
                   OHIO FIRST DISTRICT COURT OF APPEALS



       {¶6}   Because the Covid-19 pandemic disrupted the world in early 2020, Mr.

Marshall testified that he gave Ms. Hammock more than the 60 additional days she

requested to clean the property. He drove by periodically and she did not appear to be

making any progress—to the contrary, the garbage collection proliferated, so he

decided to take the matter to court.

       {¶7}   Mr. Kenan testified that he has lived next door to Ms. Hammock for six

years and that “the accumulation of junk” has presented a problem from the moment

they became neighbors. In one of the earlier court cases involving these parties,

another judge ordered a Rumpke dumpster to be placed in front of Ms. Hammock’s

house and assigned people to help dispose of her items as part of their community

service. Mr. Kenan told the court that Ms. Hammock goes out weekly on Tuesdays,

Wednesdays, and Thursdays and brings her car back loaded with accoutrements:

doorframes, grills permeated by rust, mass buckets of Styrofoam, etc. He claimed that

he and his family cannot enjoy their backyard because the smell emanating from Ms.

Hammock’s property calls to mind raw sewage, and that infestations of mosquitos

abound from the stagnant water Ms. Hammock collects in five-gallon buckets.

       {¶8}   Ms. Hammock testified in her own defense. She did not deny having an

accumulation of debris in her yard, but endeavored to offer justifications for it. She

testified that Mr. Kenan, his girlfriend, and his daughter have harassed her for years,

and she accused them of throwing the trash in her yard and then calling the health

department. She explained that she goes to people’s curbs on trash nights and collects

anything that might be reusable or sellable in order to make money, but that her plans

to monetize these items keep being thwarted by Mr. Kenan, who allegedly vandalized

her van to preclude her from relocating the items. According to Ms. Hammock, the

                                          4
                    OHIO FIRST DISTRICT COURT OF APPEALS



collection in her yard was not organized “as much as I like, not much probably people

like, but I tried to do what I could.” She does mention having a disability that prevents

her from being able to get the yard cleared out, but refused to undergo an evaluation

at the court clinic to determine whether any disability accommodations might be

appropriate for her defense.

       {¶9}   The jury convicted Ms. Hammock of violating the Norwood ordinance.

Her counsel moved for acquittal after the verdict under Crim.R.29, challenging

whether the state proved the elements of the ordinance. The trial court denied the

motion and continued Ms. Hammock’s sentencing, requesting a presentence report

and advisability of treatment given the issues that surfaced throughout the trial. The

court also ordered Ms. Hammock to start cleaning the property and gave her 30 days

to do so before considering her sentence. Ms. Hammock did not clean the yard and

refused to participate with the court clinic or the probation department in the court-

ordered evaluations, claiming that the only problem was that she has been “bullied”

by everyone involved and that “no pill can help bullying.” The trial court sentenced

her to 30 days in jail and a $200 fine. Ms. Hammock timely appealed, raising three

assignments of error.


                                           II.
                                           A.

       {¶10} On appeal, Ms. Hammock first takes aim at the language in the

ordinance. She argues that the phrasing, “an unsightly appearance with regard to the

character of the neighborhood,” is unconstitutionally vague, preventing the average

person from deducing what activity is prohibited. “A zoning ordinance may be

challenged as unconstitutional on its face or as applied to a particular set of facts.”

                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS



Jaylin Invests., Inc. v. Village of Moreland Hills, 107 Ohio St.3d 339, 2006-Ohio-4,

839 N.E.2d 903, ¶ 11. Ms. Hammock presents a facial challenge, meaning that she

“alleges that the overall ordinance, on its face, has no rational relationship to a

legitimate governmental purpose and it may not constitutionally be applied under any

circumstances.”     Id.   “The determination whether a statute or ordinance is

constitutional is a question of law that we review de novo.” City of Cleveland v. State,

157 Ohio St.3d 330, 2019-Ohio-3820, 136 N.E.3d 466, ¶ 15.

       {¶11} The ordinance at issue does not apply unless a defendant, “place[s],

leave[s], dump[s], or accumulate[s] any garbage, rubbish, trash, debris, junk or other

materials in any building, or on any premises * * *.” Norwood Codified Ordinance

1747.14. As stated, when she testified in her own defense, Ms. Hammock did not deny

having an accumulation of debris in her yard, but rather provided justifications as to

that state of affairs. After this initial inquiry, the ordinance is disjunctive: finding a

violation if the accumulation of debris “shall afford food or harborage for rats or shall

constitute an unsightly appearance with regard to the character of the neighborhood.”

Id. (Emphasis added).

       {¶12} Importantly, Ms. Hammock’s facial challenge only addresses the second

alternative for the ordinance. She specifically asserts that no definitions or guidelines

exist to provide an ordinary person with a proper understanding of “an unsightly

appearance with regard to the character of the neighborhood.” We are not persuaded.

       {¶13} Because all enacted legislation enjoys a strong presumption of

constitutionality, Ms. Hammock must prove the constitutional defect beyond a

reasonable doubt to overcome the presumption.              State ex rel. Dickman v.

Defenbacher, 164 Ohio St. 142, 128 N.E.2d 59 (1955) paragraph one of the syllabus. It

                                            6
                    OHIO FIRST DISTRICT COURT OF APPEALS



is axiomatic that “[t]here is a legitimate governmental interest in maintaining the

aesthetics of the community and, as such, aesthetic considerations may be taken into

account by the legislative body in enacting zoning legislation.” Franchise Developers,

Inc. v. Cincinnati, 30 Ohio St.3d 28, 33, 505 N.E.2d 966 (1987).

       {¶14} A statute or ordinance may be ruled unconstitutional on grounds of

vagueness. State v. Bennett, 150 Ohio App.3d 450, 2002-Ohio-6651, 782 N.E.2d 101,

¶ 17 (1st Dist.2002). The vagueness doctrine is premised on the Due Process Clause of

the Fourteenth Amendment and “bars enforcement of a statute which either forbids

or requires the doing of an act in terms so vague that men of common intelligence must

necessarily guess at its meaning and differ as to its application.” Id., quoting United

States v. Lanier, 520 U.S. 259, 266, 117 S.Ct. 1219, 137 L.Ed.2d 432 (1997).

       {¶15} Two requirements must be met to withstand a facial vagueness

challenge: the ordinance must be sufficiently definite to provide a person of ordinary

intelligence with adequate notice of the conduct that the statute proscribes, and the

statute must provide sufficiently definite guidelines for law enforcement officials in

order to prevent arbitrary and discriminatory enforcement. Id. at ¶ 19.

       {¶16} In support of her facial challenge, Ms. Hammock relies on State v.

Bielski, 2013-Ohio-5571, 5 N.E.3d 1037 (7th Dist.), where the appellant was cited

under a rubbish ordinance that read “[a]ll exterior property and premises, and the

interior of every structure, shall be free from any accumulation of rubbish or garbage.”

Id. at ¶ 15. The court concluded that the ordinance was unconstitutional on its face

because terms like “accumulation,” “rubbish,” and “garbage” were not clearly defined,

and because the ordinance provided “little or no guidelines for use in determining



                                           7
                     OHIO FIRST DISTRICT COURT OF APPEALS



whether or not a citation should be issued or even what behavior constitutes a

violation.” Id. at ¶ 19.

         {¶17} However, the ordinance before this court does provide guidance for

what behavior constitutes a violation. Unlike the provision in Bielski, the ordinance

here explains that “[n]o person shall place, leave, dump or permit to accumulate” any

garbage—in other words, it requires action by someone. Norwood Codified Ordinance

1747.1414.47 (emphasis added). Moreover, Ms. Hammock does not challenge any

imprecision in the words “rubbish,” “trash,” or the like, as she limits her attack to the

“unsightly appearance” aspect of the ordinance. Therefore, Bielski fails to aid her

quest.

         {¶18} With our scrutiny narrowed to the “unsightly appearance” clause, we

must first analyze the ordinance’s plain meaning. “When a statute does not define a

relevant term, as is the case here, a court must look to its common, ordinary meaning.”

Cincinnati Metro. Hous. Auth. v. Edwards, 174 Ohio App.3d 174, 2007-Ohio-6867,

881 N.E.2d 325, ¶ 19 (1st Dist.). “This may include the use of dictionary definitions.”

Id.; State v. Lucko, 5th Dist. Coshocton No. 2021CA0007, 2021-Ohio-3293, ¶ 7

(“Because the Revised Code does not define garbage, trash or waste, the trial court

applied the dictionary definitions.”).

         {¶19} Merriam-Webster defines “unsightly” as “not pleasing to the sight; not

comely.” And we must consider this definition in the broader context of the ordinance

quoted above. While we could harbor some doubt about “unsightly” standing alone,

the context removes any question of vagueness. The ordinance is sufficiently definite

to provide a person of ordinary intelligence with notice that she should not accumulate



                                           8
                     OHIO FIRST DISTRICT COURT OF APPEALS



garbage or other materials in her yard to the point that it becomes not pleasing to the

sight of the people living around her.

       {¶20} Additionally, because the ordinance is disjunctive, the jury could have

convicted Ms. Hammock solely based on the first alternative of the ordinance, “so that

the same shall afford food or harborage for rats.” Ms. Hammock does not challenge

the constitutionality of this language at all. Thus, even if the second alternative raised

questions concerning the constitutionality of the ordinance, the jury could have

convicted Ms. Hammock under the ordinance for an independent (and entirely

permissible) reason, without raising constitutional alarm. Hulbert v. Ohio Bur. of

Workers’ Comp., 10th Dist. Franklin No. 14AP-374, 2014-Ohio-3937 (“A trial court’s

judgment must stand when only one of two separate and independent reasons for the

judgment are challenged on appeal, regardless of the merits of appellant’s assigned

error.”). We accordingly overrule Ms. Hammock’s first assignment of error.

                                            B.


       {¶21} Ms. Hammock’s second assignment of error posits that because the

ordinance did not evidence a clear intent to impose strict liability, the jury should have

been instructed on the appropriate mens rea of recklessness. But Ms. Hammock

lodged no objection to the jury instructions below, confining our review to plain error.

“Typically, if a party forfeits an objection in the trial court, reviewing courts may notice

only ‘[p]lain errors or defects affecting substantial rights.’ ” State v. Payne, 114 Ohio

St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 15, quoting Crim.R. 52(B). There are

three limitations to this rule: (1) there must be an error; (2) it must be plain; and (3)

the error must have affected substantial rights. Id. at ¶ 15-16. “Substantial rights”

means that the trial court’s error must have affected the outcome of the trial. Id.

                                             9
                    OHIO FIRST DISTRICT COURT OF APPEALS




Courts are to notice plain error “only to prevent a manifest miscarriage of justice.” Id.,

quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978). Moreover, when

considering the propriety of jury instructions, we must consider the totality of the

instructions at hand and the potential for juror confusion. Kokitka v. Ford Motor Co.,

73 Ohio St.3d 89, 93, 652 N.E.2d 671 (1995).

       {¶22} The Norwood ordinance does not contain a specific degree of

culpability. R.C. 2901.21(C)(1) provides that “[w]hen language defining an element of

an offense that is related to knowledge or intent or to which mens rea could fairly be

applied neither specifies culpability nor plainly indicates a purpose to impose strict

liability, the element of the offense is established only if a person acts recklessly.”

(emphasis added). Ms. Hammock seizes on this statute to conclude that recklessness

is the appropriate mens rea in the absence of any intent to impose strict liability.

       {¶23} The first problem with Ms. Hammock’s argument is that the section

relied on in her brief, R.C. 2901.21(C)(1), applies only when the statute or ordinance

“already specified a culpable mental state for one or more of the elements of the

offense,” not with respect to a complete absence of any mens rea. See State v. Tolliver,

140 Ohio St.3d 420, 2014-Ohio-3744, 19 N.E.3d 870, ¶ 23 (holding that if other

culpable states of mind existed for at least one element of the offense, or if the offense

is predicated on another offense including a culpable mental state, former R.C.

2901.21(B) [now R.C. 2901.21(B) and (C)(1)] would not apply).

       {¶24} No mens rea is included for any element of the Norwood ordinance, let

alone one “that is related to knowledge or intent,” and therefore R.C. 2901.21(B) is

implicated and not R.C. 2901.21(C)(1). Because Ms. Hammock only raises concern as

to R.C. 2901.21(C)(1) in her brief, she fails to identify any plain error committed by the

                                           10
                    OHIO FIRST DISTRICT COURT OF APPEALS




trial court with respect to the jury instruction. We decline to explore any potential

arguments under R.C. 2901.21(B) since they were not advanced on appeal.

Accordingly, we overrule this assignment of error.

                                           C.

       {¶25} In her final assignment of error, Ms. Hammock contends that she

received ineffective assistance of counsel. In order to succeed on an ineffective

assistance claim, a convicted defendant must demonstrate two components: that

counsel made errors so serious that counsel’s representation fell below the “objective

standard of reasonableness,” and that the deficient performance prejudiced the

defense. Strickland v. Washington, 446 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984); State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989), quoting

Strickland at 688, 689.

       {¶26} Ms. Hammock’s argument is a bit hard to follow. She first seems to

suggest that her defense counsel was ineffective for not properly protecting the record,

leaving her constitutional challenge to be decided on plain error. But her counsel did

raise this issue in the trial court, adequately preserving it. To be sure, counsel only

challenged a portion of the ordinance, as we described above, but Ms. Hammock does

not criticize that decision in her appellate brief. While she claims that allowing her to

be convicted of an unconstitutional statute would be ineffective and prejudicial, the

ordinance is not unconstitutional based on the arguments she advances on appeal.

       {¶27} Ms. Hammock next alleges that her counsel proved ineffective for not

objecting to the jury instructions, or for not submitting the proper instructions,

because a jury could have determined that she did not recklessly violate the statute.

But as indicated above, she never developed an argument under R.C. 2901.21(B) that

                                           11
                    OHIO FIRST DISTRICT COURT OF APPEALS




we would need to evaluate to analyze counsel’s performance. We thus overrule her

third assignment of error.

                                               III.

       {¶1}    In light of the foregoing analysis, we overrule all of Ms. Hammock’s

assignments of error and affirm the judgment of the trial court.


                                                                   Judgment affirmed.

ZAYAS, P. J., and BOCK, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                          12